Case 1:19-cr-00154-RBJ Document 1 Filed 04/04/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Criminal Case No.       19-cr-00154-RBJ

UNITED STATES OF AMERICA,

          Plaintiff,

v.

     1.   RAJESH RAMCHARAN
     2.   ANGELICA GUEVARA
     3.   DIANN RAMCHARAN
     4.   GALIMA MURRY

          Defendant.



                                          INDICTMENT


The Grand Jury charges:

                                           COUNT 1

          On or about March 16, 2015 in the State and District of Colorado, the defendants

                                  RAJESH RAMCHARAN,
                                 ANGELICA GUEVARA, AND
                                   DIANN RAMCHARAN,

did knowingly and unlawfully enter into marriage for the purpose of evading a provision

of the immigration laws of the United States.

          All in violation of Title 8, United States Code, Section 1325(c) and Title 18 United

States Code, Section 2.
Case 1:19-cr-00154-RBJ Document 1 Filed 04/04/19 USDC Colorado Page 2 of 4




                                        COUNT 2

       On or about May 22, 2014, in the State and District of Colorado, the defendants

                                 GALIMA MURRY, AND
                                 DIANN RAMCHARAN

did willfully and knowingly make a materially false, fictitious and fraudulent statement and

representation in a matter within the jurisdiction of the executive branch of the

Government of the United States by signing and submitting a Form I-751-“Petition to

Remove Conditions on Residence” to the United States Citizenship and Immigration

Services wherein they falsely certified that their marriage was not for the purpose of

procuring an immigration benefit.

       All in violation of Title 18, United States Code, Section 1001(a)(2) and Title 18

United States Code, Section 2.

                                        COUNT 3

       On or about May 22, 2014, in the State and District of Colorado, in a matter within

the jurisdiction of the executive branch of the government of the United States the

defendants,

                                 GALIMA MURRY, AND
                                 DIANN RAMCHARAN

did willfully and knowingly make materially false, fictitious and fraudulent statements and

representations knowing the same to contain materially false, fictitious and fraudulent

statements and representations by signing and submitting a Form I-751-“Petition to

Remove Conditions on Residence” to the United States Citizenship and Immigration

Services wherein they falsely certified that their marriage was not for the purpose of

procuring an immigration benefit.
Case 1:19-cr-00154-RBJ Document 1 Filed 04/04/19 USDC Colorado Page 3 of 4




       All in violation of Title 18, United States Code, Section 1001(a)(3) and Title 18

United States Code, Section 2.

                                         COUNT 4

       On or about February 15, 2017, in the State and District of Colorado, the

defendant, RAJESH RAMCHARAN did willfully and knowingly make a materially false,

fictitious and fraudulent statement and representation in a matter within the jurisdiction of

the executive branch of the Government of the United States by signing and submitting a

Form I-485-“Application to Adjust Status” to the United States Citizenship and Immigration

Services wherein he 1) falsely stated that his address of residence was located at 3090

Dublin Blvd., Colorado Springs, Colorado and 2) falsely certified that he had not withheld

any information that would affect the outcome of his application.

       All in violation of Title 18, United States Code, Section 1001(a)(2).



                                         COUNT 5

       On or about February 15, 2017, in the State and District of Colorado, in a matter

within the jurisdiction of the executive branch of the government of the United States, the

defendant, RAJESH RAMCHARAN did willfully and knowingly make materially false,

fictitious and fraudulent statements and representations knowing the same to contain

materially false, fictitious and fraudulent statements and representations in that he signed

and submitted a Form I-485-“Application to Adjust Status” to the United States Citizenship

and Immigration Services wherein he 1) falsely represented that his address of residence

was located at 3090 Dublin Blvd., Colorado Springs, Colorado and 2) falsely certified on

his application that he had not withheld any information that would affect the outcome of
Case 1:19-cr-00154-RBJ Document 1 Filed 04/04/19 USDC Colorado Page 4 of 4




the application.

       All in violation of Title 18, United States Code, Section 1001(a)(3).




                                                 A TRUE BILL:




                                                Ink signature on file in Clerk’s Office
                                                 FOREPERSON


JASON R. DUNN
United States Attorney


 s/Daniel McIntyre
Daniel McIntyre
Special Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: daniel.mcintyre@usdoj.gov
Attorney for Government
